Exhibit 10.1
 


CHANGE MANAGEMENT FORM #1 to the Agreement
Comcast and Support.com


Statements of Work (“SOWs”):
Master Services Agreement, Call Handling Services (“Agreement”), dated October
1, 2013, between Support.com, Inc. (“Support.com”) and Comcast Cable
Communications Management (“Comcast”)
PCR No.:
Originator:  Joy Park
Date: December 15, 2015
Department: NCO
Phone #: 215-286-3934
Title: Vice President
Locations Impacted: All facilities that provide support to Comcast under this
Agreement
Requested Implementation Date: December 11, 2015
Estimated Hours: (LOE)
o  Billable         X Non-Billable
Billing Rate/Hour: N/A
Fixed Fee Cost (if applicable) N/A
Type of Change: Comcast and Support.com agree to modify the Agreement as set
forth below.  Unless specifically provided in this Change Management Form
(“CMF”), all other terms of the Agreement remain unchanged.
Scope of Change:
TMinor (Anything within current contract)
oMajor (may require contract amendment)
MUST BE REVIEWED BY Business and/or P&L Owner



Area(s) of Change
   Accounting/Payroll
    Network
   Data Processing
    Resource Planning
   General Facilities
    Quality Assurance
   Human Resources
    Telecom
   IT/BI
    Training
   Operations
    Recruiting
X   Other:  Section 4.13 of the Agreement



Effective December 11, 2015, the parties, for good and valuable consideration,
the receipt of which is hereby acknowledged, agree to modify the Agreement as
follows:


1.  
Section 4.13 is deleted in its entirety and replaced with the following:

 
 
4.13           Vendor agrees to maintain dedicated quality assurance staff
focused on monitoring the customer quality experience and ensuring Vendor is
adhering to Comcast's Quality Support Guidelines.  As used herein, "Comcast
Quality Support Guidelines" are a Comcast developed set of defined behaviors and
performance criteria to which all CSRs are measured regarding their interaction
with Comcast customers or prospective customers from a quality perspective.  
Vendor’s quality assurance staff will perform four (4) evaluations per CSR per
month.   Vendor’s quality assurance staff will assess CSR and team leader
evaluations and identify calibration gaps.  If gaps are identified, the quality
assurance staff will develop corrective action plans to eliminate the identified
gap(s). 






Comcast Authorization
Comcast Representative’s Signature__/s/ Joy
Park____________________________________________________




Print Name                           _____Joy
Park______                                                                  Date____________12-15-15___________




Support.com Authorization
Support.com Representative’s Signature___/s/ Roop K.
Lakkaraju________________________________________




Print Name                      ______Roop K.
Lakkaraju_____                                                                           Date________12-15-15_________
 